DETAILED ACTION
Notice to Applicant
The following is a Statement of Reasons for Allowance following Applicant’s response including claim amendments and arguments of 23 May 2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 23 May 2022, Applicant amended claims 1, 7, and 8.  Claims 2, 3, 5, and 9 are canceled.



Response to Arguments
Applicant’s arguments, filed 23 May 2022, with respect to the amended independent claim overcoming the 35 USC 101 rejection per a previous discussion with Examiner are persuasive. 


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 23 May 2022.

Claims 1, 4, and 6 – 8 are allowed.  

The reasons for allowance can be found in Applicant Arguments/Remarks filed 23 May 2022, especially on page 9 of 10 referencing a discussion that was held in an interview that the claims now contain abstract ideas with significantly more and therefore overcomes the 35 USC 101 rejection.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623